Exhibit 10.1

Execution Version

$450,000,000

RSP PERMIAN, INC.

5.25% SENIOR NOTES DUE 2025

PURCHASE AGREEMENT

December 12, 2016

BARCLAYS CAPITAL INC.

RBC CAPITAL MARKETS, LLC

As Representatives of the several

Initial Purchasers named in Schedule I attached hereto

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

RSP Permian, Inc., a Delaware corporation (the “Company”), proposes, upon the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to Barclays Capital Inc. (“Barclays”), RBC Capital Markets, LLC (“RBC”)
and the other several initial purchasers named in Schedule I hereto (the
“Initial Purchasers”), for whom Barclays and RBC are acting as representatives
(in such capacity, the “Representatives”), $450,000,000 in aggregate principal
amount of its 5.25% Senior Notes due 2025 (the “Notes”). The Notes will (i) have
terms and provisions that are summarized in the Pricing Disclosure Package and
Offering Memorandum (as defined below), and (ii) are to be issued pursuant to an
Indenture (the “Indenture”) to be entered into among the Company, the Guarantors
(as defined below) and U.S. Bank National Association, as trustee (the
“Trustee”). The Company’s obligations under the Notes, including the due and
punctual payment of interest on the Notes, will be fully and unconditionally
guaranteed on an unsecured basis (the “Guarantees”) by RSP Permian, L.L.C., a
Delaware limited liability company (“RSPP LLC”), and Silver Hill Energy
Partners, LLC, a Delaware limited liability company (“SHEP I” and, together with
RSPP LLC, the “Guarantors”). As used herein, the term “Notes” shall include the
Guarantees, unless the context otherwise requires. This Agreement is to confirm
the agreement concerning the purchase of the Notes from the Company by the
Initial Purchasers.

1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to Section
4(a)(2) under the Securities Act. The Company and the Guarantors have prepared a
preliminary offering memorandum, dated December 12, 2016 (the “Preliminary
Offering Memorandum”), a pricing term sheet substantially in the form attached
hereto as Schedule III (the “Pricing Term Sheet”) setting forth the terms of the
Notes omitted from the Preliminary Offering Memorandum and an offering
memorandum, dated December 12, 2016 (the “Offering Memorandum”), setting forth



--------------------------------------------------------------------------------

information regarding the Company, the Guarantors, the Notes, and the Exchange
Notes (as defined herein), the Guarantees and the Exchange Guarantees (as
defined herein). The Preliminary Offering Memorandum, as supplemented and
amended as of the Applicable Time (as defined below), together with the Pricing
Term Sheet and any of the documents listed on Schedule IV(A) hereto are
collectively referred to as the “Pricing Disclosure Package”. The Company and
the Guarantors hereby confirm that they have authorized the use of the Pricing
Disclosure Package and the Offering Memorandum in connection with the offering
and resale of the Notes by the Initial Purchasers. “Applicable Time” means 3:30
p.m. (New York City time) on the date of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be. Any reference to the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include any documents filed with the Commission pursuant to Section
13(a), 13(c) or 15(d) of the Exchange Act after the date of the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, and prior to such specified date. All documents filed under the
Exchange Act and so deemed to be included in the Preliminary Offering
Memorandum, Pricing Disclosure Package or the Offering Memorandum, as the case
may be, or any amendment or supplement thereto are hereinafter called the
“Exchange Act Reports”.

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S. As used herein, the terms “offshore transaction” and “United States” have the
meanings assigned to them in Regulation S. Those persons specified in clauses
(i) and (ii) are referred to herein as “Eligible Purchasers”.

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement having
substantially the terms described in the Pricing Disclosure Package (the
“Registration Rights Agreement”) among the Company, the Guarantors and the
Initial Purchasers to be dated the Closing Date (as defined herein), for so long
as such Notes constitute “Transfer Restricted Securities” (as defined in the
Registration Rights Agreement). Pursuant to the Registration Rights Agreement,
the Company and the Guarantors will agree to file with the Commission, under the
circumstances set forth therein, a registration statement under the Securities
Act relating to the Company’s 5.25% Senior Notes due 2025 (the “Exchange Notes”)
and the Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to be
offered in exchange for the Notes and the Guarantees. Such portion of the
offering is referred to as the “Exchange Offer”.



--------------------------------------------------------------------------------

2. Representations, Warranties and Agreements of the Company and the Guarantors.
Each of the Company and the Guarantors, jointly and severally, represents,
warrants and agrees as follows:

(a) When the Notes and Guarantees are issued and delivered pursuant to this
Agreement, such Notes and Guarantees will not be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities of the Company or
the Guarantors that are listed on a national securities exchange registered
under Section 6 of the Exchange Act, or that are quoted in a United States
automated inter-dealer quotation system.

(b) Assuming the accuracy of your representations and warranties in Section
3(b), the purchase and resale of the Notes pursuant hereto (including pursuant
to the Exempt Resales) are exempt from the registration requirements of the
Securities Act.

(c) No form of general solicitation or general advertising within the meaning of
Regulation D under the Securities Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company, the Guarantors,
any of their respective affiliates or any of their respective representatives
(other than you, as to whom the Company and the Guarantors make no
representation) in connection with the offer and sale of the Notes.

(d) No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Company, the Guarantors or any of their
respective representatives (other than you, as to whom the Company and the
Guarantors make no representation) with respect to Notes sold outside the United
States to Non-U.S. Persons, and the Company, any affiliate of the Company and
any person acting on its or their behalf (other than you, as to whom the Company
and the Guarantors make no representation) has complied with and will implement
the “offering restrictions” required by Rule 902 under the Securities Act.

(e) Each of the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum, each as of (x) its respective date (or in the case
of the Pricing Disclosure Package, as of the Applicable Time) and (y) the
Closing Date, contains all the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Securities Act.

(f) None of the Company, the Guarantors or any other person acting on behalf of
the Company or the Guarantors has sold or issued any securities that would be
integrated with the offering of the Notes contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.

(g) The Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum have been prepared by the Company and the Guarantors for use
by the Initial Purchasers in connection with the Exempt Resales. No order or
decree preventing



--------------------------------------------------------------------------------

or suspending the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or any order asserting that the
transactions contemplated by this Agreement are subject to the registration
requirements of the Securities Act has been issued, and no proceeding for that
purpose has commenced or is pending or, to the knowledge of the Company or the
Guarantors, is contemplated.

(h) The Offering Memorandum will not, as of its date or as of the Closing Date,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Offering
Memorandum in reliance upon and in conformity with written information furnished
to the Company through the Representatives by or on behalf of any Initial
Purchaser specifically for inclusion therein, which information is specified in
Section 8(e).

(i) The Pricing Disclosure Package did not, as of the Applicable Time, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company through the Representatives by or
on behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in
Section 8(e).

(j) The Company has not made any offer to sell or solicitation of an offer to
buy the Notes that would constitute a “free writing prospectus” (if the offering
of the Notes was made pursuant to a registered offering under the Securities
Act), as defined in Rule 433 under the Securities Act (a “Free Writing Offering
Document”) without the prior consent of the Representatives; any such Free
Writing Offering Document the use of which has been previously consented to by
the Initial Purchasers is listed on Schedule IV.

(k) Each Free Writing Offering Document listed in Schedule IV(B) hereto, when
taken together with the Pricing Disclosure Package, did not, as of the
Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from such Free Writing Offering Document listed in Schedule IV(B) hereto in
reliance upon and in conformity with written information furnished to the
Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 8(e).

(l) The Exchange Act Reports, when they were or are filed with the Commission,
conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not and will not, when filed
with the Commission, contain an untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.



--------------------------------------------------------------------------------

(m) Each of the Company and the Guarantors and each of their respective
subsidiaries have been duly organized, are validly existing and in good standing
as a corporation or other business entity under the laws of their respective
jurisdictions of organization and are duly qualified to do business and in good
standing as a foreign corporation or other business entity in each jurisdiction
in which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, except where the failure to
be so qualified or in good standing would not, in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), or results of operations, stockholders’ equity, properties, business
or prospects of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”). Each of the Company and the Guarantors and their respective
subsidiaries has all power and authority necessary to own or hold its properties
and to conduct the businesses in which it is engaged. The Company does not own
or control, directly or indirectly, any corporation, association or other entity
as of the date hereof other than (i) the subsidiaries listed on Exhibit 21 to
the Company’s Annual Report on Form 10-K for the most recent fiscal year
(ii) LPLS, L.L.C and (iii) SHEP I. Each of the Guarantors is a “significant
subsidiary” (as defined in Rule 405 under the Securities Act).

(n) The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package and the Offering Memorandum under the heading
“Capitalization,” and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and non-assessable,
and were issued in compliance with federal and state securities laws and not in
violation of any preemptive right, resale right, right of first refusal or
similar right. All of the Company’s options, warrants and other rights to
purchase or exchange any securities for shares of the Company’s capital stock
have been duly authorized and validly issued, and were issued in compliance with
federal and state securities laws. All of the issued shares of capital stock or
other equity interests of each subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company. The Company directly owns 100% of the
limited liability company interests of the Guarantors, free and clear of all
liens, encumbrances, equities or claims, except for liens arising under or in
connection with the Amended and Restated Credit Agreement, dated as of
September 10, 2013, as amended by the First Amendment to Amended and Restated
Credit Agreement, dated June 9, 2014, the Second Amendment to Amended and
Restated Credit Agreement, dated August 29, 2014, the Third Amendment to Amended
and Restated Credit Agreement, dated September 12, 2014, and the Fourth
Amendment to Amended and Restated Credit Agreement, dated August 24, 2015, among
RSPP LLC, as Borrower, each of the Lenders from time to time party hereto,
Comerica Bank, as administrative agent, syndication agent and documentation
agent for the Lenders and except for such liens, encumbrances, equities or
claims as would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o) Each of the Company and the Guarantors has all requisite corporate or
limited liability company power and authority, as applicable, to execute,
deliver and perform its respective obligations under the Indenture. The
Indenture has been duly and validly authorized by the Company and the
Guarantors, and upon its execution and delivery and, assuming due authorization,
execution and delivery by the Trustee, will constitute the valid and binding
agreement of the Company and the Guarantors, enforceable against the Company and
the Guarantors in accordance with its terms, except as such enforceability may
be limited (A) by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar



--------------------------------------------------------------------------------

laws affecting the enforcement of creditors’ rights generally or by equitable
principles (whether considered in a proceeding at law or in equity) relating to
enforceability and (B) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing. The Indenture shall comply in all material respects with the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”). The Indenture will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

(p) The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes. The Notes have been
duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited (A) by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles (whether considered in a proceeding at law
or in equity) relating to enforceability and (B) public policy, applicable law
relating to fiduciary duties and indemnification and an implied covenant of good
faith and fair dealing. The Notes will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

(q) The Company has all requisite corporate power and authority to execute,
issue and perform its obligations under the Exchange Notes. The Exchange Notes
have been duly and validly authorized by the Company and if and when issued and
authenticated in accordance with the terms of the Indenture and delivered in
accordance with the Exchange Offer provided for in the Registration Rights
Agreement, will be validly issued and delivered and will constitute valid and
binding obligations of the Company entitled to the benefits of the Indenture,
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited (A) by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles (whether
considered in a proceeding at law or in equity) relating to enforceability and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

(r) The Guarantors have all requisite limited liability company power and
authority to execute, issue and perform its obligations under the Guarantees.
The Guarantees have been duly and validly authorized by the Guarantors and when
the Indenture is duly executed and delivered by the Guarantors in accordance
with its terms and upon the due execution, authentication and delivery of the
Notes in accordance with the Indenture and the issuance of the Notes in the sale
to the Initial Purchasers contemplated by this Agreement, will constitute valid
and binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, except as such enforceability may be limited by
(A) by applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles (whether considered in a proceeding at law
or in equity) relating to enforceability and (B) public policy, applicable law
relating to fiduciary duties and indemnification and an implied covenant of good
faith and fair dealing. The Guarantees will conform in all material respects to
the description thereof in each of the Pricing Disclosure Package and the
Offering Memorandum.



--------------------------------------------------------------------------------

(s) The Guarantors have all requisite limited liability company power and
authority to execute, issue and perform their obligations under the Exchange
Guarantees. The Exchange Guarantees have been duly and validly authorized by the
Guarantors and if and when executed and delivered by the Guarantors in
accordance with the terms of the Indenture and upon the due execution and
authentication of the Exchange Notes in accordance with the Indenture and the
issuance and delivery of the Exchange Notes in the Exchange Offer contemplated
by the Registration Rights Agreement, will be validly issued and delivered and
will constitute valid and binding obligations of the Guarantors entitled to the
benefits of the Indenture, enforceable against the Guarantors in accordance with
their terms, except as such enforceability may be limited (A) by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles (whether considered in a proceeding at law or in equity)
relating to enforceability and (B) public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing.

(t) Each of the Company and the Guarantors has all requisite corporate or
limited liability company power and authority, as applicable, to execute,
deliver and perform its obligations under the Registration Rights Agreement. The
Registration Rights Agreement has been duly and validly authorized by the
Company and the Guarantors and, when executed and delivered by the Company and
the Guarantors in accordance with the terms hereof and thereof, will be validly
executed and delivered and (assuming the due authorization, execution and
delivery thereof by you) will be the valid and binding obligation of the Company
and the Guarantors in accordance with the terms thereof, enforceable against the
Company and the Guarantors in accordance with its terms, except as such
enforceability may be limited (A) by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles (whether
considered in a proceeding at law or in equity) relating to enforceability and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing. The
Registration Rights Agreement will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

(u) Each of the Company and the Guarantors has all requisite corporate or
limited liability company power and authority, as applicable, to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company and the
Guarantors.

(v) The issue and sale of the Notes and the Guarantees, the execution, delivery
and performance by the Company and the Guarantors of the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Indenture, the Registration
Rights Agreement and this Agreement, the application of the proceeds from the
sale of the Notes as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Memorandum and the consummation of the
transactions contemplated hereby and thereby, will not (i) conflict with or



--------------------------------------------------------------------------------

result in a breach or violation of any of the terms or provisions of, impose any
lien, charge or encumbrance upon any property or assets of the Company, the
Guarantors or their respective subsidiaries, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which the Company, the Guarantors or any of their
respective subsidiaries is a party or by which the Company, the Guarantors or
any of their respective subsidiaries is bound or to which any of the property or
assets of the Company, the Guarantors or any of their respective subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or bylaws
(or similar organizational documents) of the Company, the Guarantors or any of
their respective subsidiaries, or (iii) result in any violation of any statute
or any judgment, order, decree, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company, the Guarantors or any of
their respective subsidiaries or any of their properties or assets, except, with
respect to clauses (i) and (iii), conflicts, breaches, impositions, violations
or defaults that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(w) No consent, approval, authorization or order of, or filing, registration or
qualification with any court or governmental agency or body having jurisdiction
over the Company, the Guarantors or any of their respective subsidiaries or any
of their properties or assets is required for the issuance and sale of the Notes
and the Guarantees, the execution, delivery and performance by the Company and
the Guarantors of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, except for (A) such as have been, or prior to the Closing Date, will
be, obtained or made, (B) the filing of a registration statement by the Company
with the Commission pursuant to the Securities Act as required by the
Registration Rights Agreement, (C) such consents, approvals, authorizations,
orders, filings, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Notes by the Initial Purchasers, each of which has been obtained and is in
full force and effect and (D) for such consents that, if not obtained, have not
or would not, in the aggregate reasonably be expected to have a Material Adverse
Effect.

(x) The historical financial statements (including the related notes and
supporting schedules) incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum present fairly in all material respects the
financial condition, results of operations and cash flows of the entities
purported to be shown thereby, at the dates and for the periods indicated, and
have been prepared in conformity with accounting principles generally accepted
in the United States applied on a consistent basis throughout the periods
involved.

(y) The unaudited pro forma financial statements incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum include assumptions
that provide a reasonable basis for presenting the significant effects directly
attributable to the transactions and events described therein, the related pro
forma adjustments give appropriate effect to those assumptions, and the pro
forma adjustments reflect the proper application of those adjustments to the
historical financial statement amounts in the unaudited pro forma financial
statements incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum. The unaudited pro forma financial statements incorporated
by reference in the Pricing Disclosure Package and the Offering Memorandum
comply as to form in all material respects with the applicable requirements of
Regulation S-X under the Securities Act.



--------------------------------------------------------------------------------

(z) Grant Thornton LLP (“Grant Thornton”), who has certified certain financial
statements of the Company and its subsidiaries and predecessor, whose report is
included in the Pricing Disclosure Package and the Offering Memorandum and who
has delivered the initial letter referred to in Section 7(g) hereof, is an
independent public accounting firm with respect to the Company and its
subsidiaries and predecessor as required by the Securities Act and the rules and
regulations thereunder.

(aa) The Company and each of its subsidiaries maintain internal accounting
controls sufficient to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of the
Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (iii) access to the Company’s assets is permitted only in accordance
with management’s general or specific authorization, (iv) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and (v) the interactive data in eXtensible Business Reporting
Language incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum fairly present the information called for in all material
respects and are prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(bb) (i) The Company and each of its subsidiaries maintain disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act), (ii) such disclosure controls and procedures are designed to ensure that
the information required to be disclosed by the Company and its subsidiaries in
the reports they file or will file or submit under the Exchange Act is
accumulated and communicated to management of the Company and its subsidiaries,
including their respective principal executive officers and principal financial
officers, as appropriate and (iii) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.

(cc) Since the date of the most recent balance sheet of the Company and its
consolidated subsidiaries reviewed or audited by Grant Thornton, (i) the Company
has not been advised of or become aware of (A) any significant deficiencies in
the design or operation of internal controls that could adversely affect the
ability of the Company or any of its subsidiaries to record, process, summarize
and report financial data, or any material weaknesses in internal controls, and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Company
and each of its subsidiaries; and (ii) there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.



--------------------------------------------------------------------------------

(dd) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
applicable provision of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated in connection therewith applicable to the
Company.

(ee) Except as described in the Pricing Disclosure Package and the Offering
Memorandum and except as would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, since the date of the latest audited financial
statements included or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum, (i) none of the Company, the Guarantors, or
any of their respective subsidiaries has (A) sustained any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, (B) issued or granted any securities, (C) incurred any material
liability or obligation, direct or contingent, other than liabilities and
obligations that were incurred in the ordinary course of business, (D) entered
into any material transaction not in the ordinary course of business, or
(E) declared or paid any dividend or distribution on its capital stock or
limited liability company interests, as applicable, and (ii) there has not been
any change in the capital stock, partnership or limited liability company
interests, as applicable, or long-term debt of the Company, the Guarantors or
any of their respective subsidiaries or any adverse change, or any development
involving a prospective adverse change, in or affecting the condition (financial
or otherwise), results of operations, stockholders’ equity, properties,
management, business or prospects of the Company and its subsidiaries taken as a
whole.

(ff) The Company, the Guarantors and each of their respective subsidiaries have
good and marketable title to, or have valid rights to lease or otherwise use,
all items of real property and good and marketable title to, or have valid
rights to lease or otherwise use, all items of personal property that are
material to the conduct of the respective businesses of the Company, the
Guarantors and each of their respective subsidiaries, in each case free and
clear of all liens, encumbrances and defects, except such liens, encumbrances
and defects (i) as are described in the Pricing Disclosure Package and the
Offering Memorandum, (ii) that do not materially interfere with the use made and
proposed to be made of such property by the Company, the Guarantors or any of
their respective subsidiaries and (iii) would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(gg) Except as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, the Company and its subsidiaries have such consents,
easements, rights-of-way or licenses from any person (collectively,
“rights-of-way”) as are necessary to enable the Company to conduct its business
in the manner described in the Pricing Disclosure Package and the Offering
Memorandum, subject to qualifications as may be set forth in the Pricing
Disclosure Package and the Offering Memorandum.

(hh) The Company and each of its subsidiaries have such permits, licenses,
patents, franchises, certificates of need and other approvals or authorizations
of governmental or regulatory authorities (“Permits”) as are necessary under
applicable law to own their properties and conduct their businesses in the
manner described in the Pricing Disclosure Package and the Offering Memorandum,
except for any of the foregoing that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Company and its



--------------------------------------------------------------------------------

subsidiaries have fulfilled and performed all of its respective obligations with
respect to the Permits, and no event has occurred that allows, or after notice
or lapse of time would allow, revocation or termination thereof or results in
any other impairment of the rights of the holder or any such Permits, except for
any of the foregoing that would not reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its subsidiaries has received
notice of any revocation or modification of any such Permits or has any reason
to believe that any such Permits will not be renewed in the ordinary course.

(ii) The Company and each of its subsidiaries own or possess adequate rights to
use all material patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, know-how (including seismic data and other unpatentable or unpatented
proprietary or confidential information, systems or procedures related to
geologic exploration), software, systems and technology (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses, except as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(jj) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject that would, in the
aggregate, reasonably be expected to have a Material Adverse Effect or would, in
the aggregate, reasonably be expected to have a material adverse effect on the
performance of this Agreement or the consummation of the transactions
contemplated hereby; and no such proceedings are threatened or, to the Company’s
and the Guarantors’ knowledge, contemplated by governmental authorities or
others.

(kk) Neither the Company nor any of its subsidiaries is (i) in violation of its
charter or bylaws (or similar organizational documents), (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant,
condition or other obligation contained in any indenture, mortgage, deed of
trust, loan agreement, license or other agreement or instrument to which it is a
party or by which it is bound or to which any of its properties or assets is
subject, or (iii) in violation of any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over it or its
property or assets or has failed to obtain any license, permit, certificate,
franchise or other governmental authorization or permit necessary to the
ownership of its property or to the conduct of its business, except in the case
of clauses (ii) and (iii), to the extent any such conflict, breach, violation or
default would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(ll) Except as disclosed in the Pricing Disclosure Package and the Offering
Memorandum, the Company and each of its subsidiaries (i) are, and at all times
prior hereto were, in compliance with all laws, regulations, ordinances, rules,
orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international, foreign,
national, state, provincial, regional, or local authority, relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to use, handling, storage, manufacturing, transportation,
treatment, discharge, disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”)



--------------------------------------------------------------------------------

applicable to such entity, which compliance includes, without limitation,
obtaining, maintaining and complying with all permits and authorizations and
approvals required by Environmental Laws to conduct their respective businesses,
and (ii) have not received notice or otherwise have knowledge of any actual or
alleged violation of Environmental Laws, or of any actual or potential liability
for or other obligation concerning the presence, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of clause (i) or (ii) where such noncompliance, violation, liability,
or other obligation would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. Except as described in the Pricing Disclosure Package
and the Offering Memorandum, (x) there are no proceedings that are pending, or
known to be contemplated, against the Company or any of its subsidiaries under
Environmental Laws in which a governmental authority is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, (y) the Company, the Guarantors and their
respective subsidiaries are not aware of any issues regarding compliance with
Environmental Laws, including any pending or proposed Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that would
reasonably be expected to have a Material Adverse Effect, and (z) none of the
Company, the Guarantors and their respective subsidiaries anticipates material
capital expenditures relating to Environmental Laws other than those incurred in
the ordinary course of business.

(mm) The Company, the Guarantors and each of their respective subsidiaries have
filed all federal, state, local and foreign tax returns required to be filed
through the date hereof, subject to permitted extensions, and have paid all
taxes due, and, except as would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, there is no tax deficiency that has been
determined adversely to the Company, the Guarantors or any of their respective
subsidiaries, neither the Company nor the Guarantors have knowledge of any tax
deficiencies that have been, or would reasonably be expected to be asserted
against the Company, the Guarantors and each of their respective subsidiaries,
that would, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(nn) Neither the Company nor the Guarantors is, and as of the applicable Closing
Date and, after giving effect to the offer and sale of the Notes and the
application of proceeds therefrom as described under “Use of Proceeds” in each
of the Pricing Disclosure Package and the Offering Memorandum, none of them will
be, an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”), and the rules and regulations
of the Commission thereunder.

(oo) Netherland, Sewell & Associates, Inc. (“NSAI”), a reserve engineer that
prepared reserve reports on (i) estimated net proved oil and natural gas
reserves held by the Company and its subsidiaries as of December 31, 2015, (ii)
estimated net proved oil and natural gas reserves held by SHEP I as of June 30,
2016 and (iii) estimated net proved oil and natural gas reserves held by Silver
Hill Energy Partners II, LLC (“SHEP II”) as of June 30, 2016, was, as of the
date of preparation of such reserve reports, and is, as of the date hereof, an
independent petroleum engineer with respect to the Company, SHEP I and SHEP II,
as applicable.



--------------------------------------------------------------------------------

(pp) The information contained in the Pricing Disclosure Package and the
Offering Memorandum or incorporated by reference therein regarding estimated
proved reserves of the Company and its subsidiaries, SHEP I and SHEP II as of
December 31, 2015 and June 30, 2016, is based upon the reserve reports prepared
by NSAI. Such estimates fairly reflect, in all material respects, the oil and
natural gas reserves of the Company and its subsidiaries, SHEP I or SHEP II, as
applicable, as of December 31, 2015 and June 30, 2016 and are in accordance, in
all material respects, with Commission rules and guidelines that are currently
in effect for oil and gas producing companies applied on a consistent basis
throughout the period covered.

(qq) The Company and its affiliates have not taken, directly or indirectly, any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company or the Guarantors in connection with the offering of the
Notes.

(rr) Neither the Company nor any of its subsidiaries nor any director, officer
or employee of the Company or any of its subsidiaries nor, to the knowledge of
the Company and the Guarantors, any agent, affiliate or other person acting on
behalf of the Company, the Guarantors or any of their respective subsidiaries,
has (i) used any Company funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment from Company funds to any
foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption laws; or (iv) made, offered or requested any unlawful bribe
or other unlawful benefit, including, without limitation, any unlawful rebate,
payoff, influence payment or kickback or other unlawful or improper payment or
benefit. The Company and its subsidiaries have instituted, maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

(ss) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable money laundering statutes of all jurisdictions
where the Company or any of its subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company
and the Guarantors, threatened.

(tt) None of the Company or any of its subsidiaries, nor, to the knowledge of
the Company and the Guarantors, any director, officer, employee, agent or
affiliate of the Company or any of its subsidiaries, nor, to the knowledge of
the Company, any other person associated with or acting on behalf of the Company
or any of its subsidiaries is currently subject to any sanctions administered or
enforced by the U.S. Government, (including, without



--------------------------------------------------------------------------------

limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other applicable sanctions authority (collectively, “Sanctions”),
nor is the Company or any subsidiary located, organized or resident in a country
or territory that is the subject of Sanctions, including, without limitation,
Cuba, Burma (Myanmar), Iran, North Korea, Sudan and Syria (each, a “Sanctioned
Country”); and none the Company, the Guarantors or any of their respective
subsidiaries will directly or indirectly use the proceeds of the offering of the
Notes hereunder, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person or entity (i) to fund
or facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject of Sanctions, (ii) to fund or
facilitate any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions. For the past two years, none of the
Company, the Guarantors or any of their respective subsidiaries has knowingly
engaged in or is now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions in violation of such Sanctions or with any Sanctioned
Country in violation of such Sanctions.

(uu) The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations—Critical Accounting Policies and Estimates”
incorporated by reference to the Form 10-K in the Pricing Disclosure Package and
the Offering Memorandum accurately and fully describes (i) the accounting
policies that the Company believes are the most important in the portrayal of
the Company’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments (“Critical
Accounting Policies”); (ii) the judgments and uncertainties affecting the
application of Critical Accounting Policies; and (iii) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions and an explanation thereof.

(vv) There are no contracts or other documents that would be required to be
described in a registration statement filed under the Securities Act or filed as
exhibits to a registration statement of the Company pursuant to Item 601(b)(10)
of Regulation S-K that have not been described in the Pricing Disclosure Package
and the Offering Memorandum. The statements made in the Pricing Disclosure
Package and the Offering Memorandum, insofar as they purport to constitute
summaries of the terms of the contracts and other documents that are so
described, constitute accurate summaries of the terms of such contracts and
documents in all material respects. None of the Company, the Guarantors or any
of their respective subsidiaries has knowledge that any other party to any such
contract or other document has any intention not to render full performance as
contemplated by the terms thereof.

(ww) No relationship, direct or indirect, that would be required to be described
in a registration statement of the Company pursuant to Item 404 of Regulation
S-K, exists between or among the Company or the Guarantors and their respective
subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or the Guarantors and their respective
subsidiaries, on the other hand, that has not been described in the Pricing
Disclosure Package and the Offering Memorandum.



--------------------------------------------------------------------------------

(xx) No labor disturbance by or dispute with the employees of the Company or any
of its subsidiaries exists or, to the knowledge of the Company or the
Guarantors, is imminent that would reasonably be expected to have a Material
Adverse Effect.

(yy) The statements incorporated by reference to the Form 10-K in the Pricing
Disclosure Package and the Offering Memorandum under the captions
“Business—Regulation of Environmental and Occupational Safety and Health
Matters,” “Business—Regulation of the Oil and Natural Gas Industry” and “Certain
Relationships and Related Party Transactions,” insofar as they purport to
constitute summaries of the terms of statutes, rules or regulations, legal or
governmental proceedings or contracts and other documents, constitute accurate
summaries of the terms of such statutes, rules and regulations, legal and
governmental proceedings and contracts and other documents in all material
respects.

(zz) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

(aaa) Except as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, the Company and each of its subsidiaries carry, or are
covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is reasonably adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar businesses in similar
industries. All policies of insurance of the Company, the Guarantors and their
respective subsidiaries are in full force and effect; the Company, the
Guarantors and each of their respective subsidiaries are in compliance with the
terms of such policies in all material respects; and none of the Company, the
Guarantors or any of their respective subsidiaries has received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance; there
are no claims by the Company, the Guarantors or any of their respective
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and none of the Company, the Guarantors nor any of their respective subsidiaries
has been notified in writing that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not reasonably be expected to have a Material Adverse Effect.

(bbb) The Company has not taken any action or omitted to take any action (such
as issuing any press release relating to any Notes without an appropriate
legend) which may result in the loss by any of the Initial Purchasers of the
ability to rely on any stabilization safe harbor provided by the Financial
Services Authority under the Financial Services and Markets Act 2000 (the
“FSMA”).



--------------------------------------------------------------------------------

(ccc) Except, in each case, for any such matter as would not reasonably be
expected to have a Material Adverse Effect, (i) each “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)) for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each a “Plan”) has been maintained in material compliance with its terms and
with the requirements of all applicable statutes, rules and regulations
including ERISA and the Code; (ii) no prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, has occurred with respect
to any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) with respect to each Plan subject to Title IV of
ERISA, (A) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur, excluding any reportable
event for which a waiver could apply, (B) the Company and, to the Company’s and
the Guarantors’ knowledge, each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of the Code with respect
to each such Plan and (C) neither the Company nor any member of its Controlled
Group has incurred, or reasonably expects to incur, any material liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation in the ordinary course and without default)
in respect of a Plan (including a “multiemployer plan,” within the meaning of
Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended to be
qualified under Section 401(a) of the Code is the subject of a favorable
determination or opinion letter from the Internal Revenue Service to the effect
that it is so qualified, and nothing has occurred, whether by action or by
failure to act, which would reasonably be expected to cause the loss of such
qualification.

(ddd) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock or other ownership interests,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as described in the
Pricing Disclosure Package and the Offering Memorandum.

(eee) The statistical and market-related data included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum are
based on or derived from sources that the Company believes to be reliable in all
material respects.

(fff) Except for the Registration Rights Agreement by and between the Company
and Silver Hill Energy Partners Holdings, LLC dated as of November 28, 2016 and
as described in the Pricing Disclosure Package, there are no contracts,
agreements or understandings between the Company, the Guarantors and any person
granting such person the right to require the Company or the Guarantors to file
a registration statement under the Securities Act with respect to any securities
of the Company or the Guarantors (other than the Registration Rights Agreement)
owned or to be owned by such person or to require the Company or the Guarantors
to include such securities in the securities registered pursuant to the
Registration Rights Agreement or in any securities being registered pursuant to
any other registration statement filed by the Company or the Guarantors under
the Securities Act.



--------------------------------------------------------------------------------

(ggg) Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that could give rise to a valid claim against any of them or the Initial
Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes.

(hhh) Neither the Company nor any of its subsidiaries is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, nor any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which could reasonably be expected to have a Material
Adverse Effect.

(iii) The statements set forth in each of the Pricing Disclosure Package and the
Offering Memorandum under the caption “Description of Notes,” insofar as they
purport to constitute a summary of the terms of the Notes and the Guarantees and
under the captions “Certain U.S. Federal Income Tax Considerations,” “Certain
Relationships and Related Party Transactions,” “Description of Other
Indebtedness—Revolving Credit Facility” and “Plan of Distribution”, insofar as
they purport to summarize the provisions of the laws and documents referred to
therein, are accurate summaries in all material respects.

Any certificate signed by any officer of the Company or the Guarantors and
delivered to the Representatives or counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or the Guarantors, jointly and severally, as to matters
covered thereby, to each Initial Purchaser.

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Company and the Guarantors, jointly and severally hereby agree, on the
basis of the representations, warranties, covenants and agreements of the
Initial Purchasers contained herein and subject to all the terms and conditions
set forth herein, to issue and sell to the Initial Purchasers and, upon the
basis of the representations, warranties and agreements of the Company and the
Guarantors herein contained and subject to all the terms and conditions set
forth herein, each Initial Purchaser agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 99.0% of the principal amount
thereof, the total principal amount of Notes set forth opposite the name of such
Initial Purchaser in Schedule I hereto. The Company and the Guarantors shall not
be obligated to deliver any of the securities to be delivered hereunder except
upon payment for all of the securities to be purchased as provided herein.

(b) Each of the Initial Purchasers, severally and not jointly hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure
Package. Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company and the Guarantors,
that such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) in connection with the Exempt
Resales, will solicit offers to buy the Notes only from, and will offer to sell
the Notes only to, the Eligible Purchasers in accordance with this



--------------------------------------------------------------------------------

Agreement and on the terms contemplated by the Pricing Disclosure Package; and
(iii) will not engage in any directed selling efforts within the meaning of Rule
902 under the Securities Act, in connection with the offering of the Notes. The
Initial Purchasers have advised the Company that they will offer the Notes to
Eligible Purchasers at a price initially equal to 100% of the principal amount
thereof, plus accrued interest, if any, from the date of issuance of the Notes.
Such price may be changed by the Initial Purchasers at any time without notice.

(c) The Initial Purchasers have not nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (y) “issuer information”
that was included (including through incorporation by reference) in the
Preliminary Offering Memorandum or any Free Writing Offering Document listed on
Schedule IV hereto, (iii) the Free Writing Offering Documents listed on Schedule
IV hereto, (iv) any written communication prepared by such Initial Purchaser and
approved by the Company in writing, or (v) any written communication relating to
or that contains the terms of the Notes and/or other information that was
included (including through incorporation by reference) in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum.

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections 7(c)
and 7(d) hereof, counsel to the Company and counsel to the Initial Purchasers,
will rely upon the accuracy and truth of the foregoing representations,
warranties and agreements, and the Initial Purchasers hereby consent to such
reliance.

4. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Latham &
Watkins LLP, 811 Main Street, Suite 3700, Houston, TX, 77002, at 10:00 A.M., New
York City time, on December 27, 2016 (the “Closing Date”). The place of closing
for the Notes and the Closing Date may be varied by agreement between the
Initial Purchasers and the Company.

The Notes will be delivered to the Initial Purchasers through the facilities of
The Depository Trust Company (“DTC”), against payment to the Company by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC. The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC. The Global Notes will be
delivered at the closing to the Trustee as custodian for DTC.

5. Agreements of the Company and the Guarantors. The Company and the Guarantors,
jointly and severally, agree with each of the Initial Purchasers as follows:

(a) The Company and the Guarantors will furnish to the Initial Purchasers,
without charge, within one business day of the date of the Offering Memorandum,
such number of copies of the Offering Memorandum as may then be amended or
supplemented as they may reasonably request.



--------------------------------------------------------------------------------

(b) The Company and the Guarantors will prepare the Offering Memorandum in a
form approved by the Initial Purchasers and will not make any amendment or
supplement to the Pricing Disclosure Package or to the Offering Memorandum of
which the Initial Purchasers shall not previously have been advised or to which
they shall reasonably object after being so advised.

(c) The Company and the Guarantors consent to the use of the Pricing Disclosure
Package and the Offering Memorandum in accordance with the securities or Blue
Sky laws of the jurisdictions in which the Notes are offered by the Initial
Purchasers and by all dealers to whom Notes may be sold, in connection with the
offering and sale of the Notes.

(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or the Guarantors or in the
opinion of counsel for the Initial Purchasers, should be set forth in the
Pricing Disclosure Package or the Offering Memorandum so that the Pricing
Disclosure Package or the Offering Memorandum, as then amended or supplemented,
does not include any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or if it is
necessary to supplement or amend the Pricing Disclosure Package or the Offering
Memorandum in order to comply with any law, the Company and the Guarantors will
forthwith prepare an appropriate supplement or amendment thereto, and will
expeditiously furnish to the Initial Purchasers and dealers a reasonable number
of copies thereof.

(e) Neither the Company nor the Guarantors will make any offer to sell or
solicitation of an offer to buy the Notes that would constitute a Free Writing
Offering Document without the prior consent of the Representatives, which
consent shall not be unreasonably withheld or delayed. If at any time following
issuance of a Free Writing Offering Document any event occurred or occurs as a
result of which such Free Writing Offering Document conflicts with the
information in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or, when taken together with the information
in the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, includes an untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances then prevailing, not misleading, as promptly as
practicable after becoming aware thereof, the Company will give notice thereof
to the Initial Purchasers through the Representatives and, if requested by the
Representatives, will prepare and furnish without charge to each Initial
Purchaser a Free Writing Offering Document or other document which will correct
such conflict, statement or omission.

(f) Promptly from time to time to take such action as the Initial Purchasers may
reasonably request to qualify the Notes for offering and sale under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchasers may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Notes; provided that in connection



--------------------------------------------------------------------------------

therewith the Company shall not be required to (i) qualify as a foreign
corporation in any jurisdiction in which it would not otherwise be required to
so qualify, (ii) file a general consent to service of process in any such
jurisdiction, or (iii) subject itself to taxation in any jurisdiction in which
it would not otherwise be subject.

(g) For a period commencing on the date hereof and ending on the 90th day after
the date of the Offering Memorandum, the Company and the Guarantors agree not
to, directly or indirectly, (i) offer for sale, sell, or otherwise dispose of
(or enter into any transaction or device that is designed to, or would be
expected to, result in the disposition by any person at any time in the future
of) any debt securities of the Company substantially similar to the Notes or
securities convertible into or exchangeable for such debt securities of the
Company, or sell or grant options, rights or warrants with respect to such debt
securities of the Company or securities convertible into or exchangeable for
such debt securities of the Company, (ii) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of such debt securities of the
Company, whether any such transaction described in clause (i) or (ii) above is
to be settled by delivery of debt securities of the Company or other securities,
in cash or otherwise, (iii) file or cause to be filed a registration statement,
including any amendments, with respect to the registration of debt securities of
the Company substantially similar to the Notes or securities convertible,
exercisable or exchangeable into such debt securities of the Company, or
(iv) publicly announce an offering of any debt securities of the Company
substantially similar to the Notes or securities convertible or exchangeable
into such debt securities, in each case without the prior written consent of
Barclays, on behalf of the Initial Purchasers, except in exchange for the
Exchange Notes and the Exchange Guarantees in connection with the Exchange
Offer.

(h) So long as any of the Notes are outstanding, the Company and the Guarantors
will furnish at their expense to the Initial Purchasers, and, upon request, to
the holders of the Notes and prospective purchasers of the Notes the information
required by Rule 144A(d)(4) under the Securities Act (if any).

(i) The Company and the Guarantors will apply the net proceeds from the sale of
the Notes to be sold by it hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Use of Proceeds.”

(j) The Company, the Guarantors and their respective affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
reasonably could be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.

(k) The Company and the Guarantors will use their best efforts to permit the
Notes to be eligible for clearance and settlement through DTC.

(l) Each of the Company and the Guarantors will not, and will not permit any of
their respective affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Notes that have been acquired by any of them, except for
Notes purchased by the Company, the Guarantors or any of their respective
affiliates and resold in a transaction registered under the Securities Act.



--------------------------------------------------------------------------------

(m) The Company and the Guarantors agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Notes in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or the Eligible Purchasers of the Notes.

(n) In connection with any offer or sale of the Notes, the Company and the
Guarantors will not engage, and will cause their respective affiliates and any
person acting on their behalf (other than, in any case, the Initial Purchasers
and any of their affiliates, as to whom the Company and the Guarantors make no
covenant) not to engage (i) in any form of general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act), or any
public offering within the meaning of Section 4(a)(2) of the Securities Act in
connection with any offer or sale of the Notes and/or (ii) in any directed
selling effort with respect to the Notes within the meaning of Regulation S
under the Securities Act, and to comply with the offering restrictions
requirement of Regulation S of the Securities Act.

(o) The Company and the Guarantors agree to comply with all the terms and
conditions of the Registration Rights Agreement and all agreements set forth in
the representation letters of the Company and the Guarantors to DTC relating to
the approval of the Notes by DTC for “book entry” transfer.

(p) The Company and the Guarantors will do and perform all things required or
necessary to be done and performed under this Agreement by them prior to the
Closing Date, and to satisfy all conditions precedent to the Initial Purchasers’
obligations hereunder to purchase the Notes.

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantors,
jointly and severally, agree, to pay all expenses, costs, fees and taxes
incident to and in connection with: (a) the preparation, printing, filing and
distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum (including, without limitation, financial
statements and exhibits and one or more versions of the Preliminary Offering
Memorandum and the Offering Memorandum for distribution in Canada, including in
the form of a Canadian “wrapper” (including related fees and expenses of
Canadian counsel to the Initial Purchasers)) and all amendments and supplements
thereto (including the fees, disbursements and expenses of the Company’s and the
Guarantors’ accountants and counsel, but not, however, legal fees and expenses
of the Initial Purchasers’ counsel incurred in connection therewith); (b) the
preparation, printing (including, without limitation, word processing and
duplication costs) and delivery of this Agreement, the Indenture, the
Registration Rights Agreement, all Blue Sky memoranda and all other agreements,
memoranda, correspondence and other documents printed and delivered in
connection therewith and with the Exempt Resales (but not, however, legal fees
and expenses of the Initial Purchasers’ counsel incurred in connection with any
of the foregoing other than fees of such counsel plus reasonable disbursements
incurred in connection with the preparation, printing and delivery of such Blue
Sky memoranda); (c) the issuance and delivery



--------------------------------------------------------------------------------

by the Company of the Notes and by the Guarantors of the Guarantees and any
taxes payable in connection therewith; (d) the qualification of the Notes and
Exchange Notes for offer and sale under the securities or Blue Sky laws of the
several states and any foreign jurisdictions as the Initial Purchasers may
designate (including, without limitation, the reasonable fees and disbursements
of the Initial Purchasers’ counsel relating to such registration or
qualification); (e) the furnishing of such copies of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales; (f) the preparation of certificates for the
Notes (including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel for the Initial Purchasers reasonably incurred therewith);
(h) the rating of the Notes and the Exchange Notes; (i) the obligations of the
Trustee, any agent of the Trustee and the counsel for the Trustee in connection
with the Indenture, the Notes, the Guarantees, the Exchange Notes and the
Exchange Guarantees; (j) the performance by the Company and the Guarantors of
their other obligations under this Agreement; and (k) all travel expenses
(provided that the Company and the Guarantors shall only be required to pay 50%
of expenses related to chartered aircraft) of each Initial Purchaser and the
Company’s officers and employees and any other expenses of each Initial
Purchaser and the Company in connection with attending or hosting meetings with
prospective purchasers of the Notes, and expenses associated with any electronic
road show.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
and the Guarantors contained herein, to the performance by the Company and the
Guarantors of their respective obligations hereunder, and to each of the
following additional terms and conditions:

(a) The Initial Purchasers shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Pricing Disclosure Package, any
Free Writing Offering Document or the Offering Memorandum, or any amendment or
supplement thereto, contains an untrue statement of a fact which, in the opinion
of Latham & Watkins LLP, counsel to the Initial Purchasers, is material or omits
to state a fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading.

(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Registration Rights Agreement,
the Indenture, the Pricing Disclosure Package and the Offering Memorandum, and
all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Initial Purchasers, and the Company and the Guarantors shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

(c) Vinson & Elkins L.L.P. shall have furnished to the Initial Purchasers its
written opinion, as counsel to the Company and the Guarantors, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers, substantially in the form of Exhibit A
hereto.



--------------------------------------------------------------------------------

(d) The Initial Purchasers shall have received from Latham & Watkins LLP,
counsel for the Initial Purchasers, such opinion or opinions and negative
assurance letter, dated the Closing Date, with respect to the issuance and sale
of the Notes, the Pricing Disclosure Package, the Offering Memorandum and other
related matters as the Initial Purchasers may reasonably require, and the
Company shall have furnished to such counsel such documents and information as
such counsel reasonably requests for the purpose of enabling them to pass upon
such matters.

(e) At the time of execution of this Agreement, the Initial Purchasers shall
have received from each of Grant Thornton and Deloitte & Touche LLP (“Deloitte”)
a letter, in form and substance satisfactory to the Initial Purchasers,
addressed to the Initial Purchasers and dated the date hereof (i) confirming
that they are independent public accountants with respect to the Company and its
subsidiaries within the meaning of the Securities Act and the applicable rules
and regulations adopted by the Commission and the Public Company Accounting
Oversight Board and are in compliance with the applicable requirements relating
to the qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission and (ii) stating, as of the date hereof (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the Pricing Disclosure Package, as
of a date not more than three days prior to the date hereof), the conclusions
and findings of such firm with respect to the financial information and
(iii) covering such other matters as are ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public
offerings.

(g) With respect to the letters of Grant Thornton and Deloitte referred to in
the preceding paragraph and delivered to the Initial Purchasers concurrently
with the execution of this Agreement (the “initial letters”), the Company shall
have furnished to the Initial Purchasers “bring-down letters” of such
accountants, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that they are independent public accountants with respect to the
Company and its subsidiaries within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the Closing Date (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in each of the Pricing
Disclosure Package or the Offering Memorandum, as of a date not more than three
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter, and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.

(f) (i) None of the Company, the Guarantors or any of their respective
subsidiaries shall have sustained, since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, or (ii) since such date, there shall not have been any change
in the capital stock or long-term debt of the Company, the Guarantors or any of
their respective subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or



--------------------------------------------------------------------------------

otherwise), results of operations, stockholders’ equity, properties, management,
business or prospects of the Company, the Guarantors and their respective
subsidiaries, taken as a whole, the effect of which, in any such case described
in clause (i) or (ii), is, individually or in the aggregate, in the judgment of
Barclays, so material and adverse as to make it impracticable or inadvisable to
proceed with the offering, sale or the delivery of the Notes being delivered on
the Closing Date on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Offering Memorandum.

(g) At the time of execution of this Agreement, the Representatives shall have
received from NSAI an initial letter (the “initial expert letter”) with respect
to each of the Company, its Subsidiaries, SHEP I and SHEP II, in form and
substance satisfactory to the Representatives, addressed to the Initial
Purchasers and dated the date hereof and a subsequent letter dated as of the
Closing Date, which such letter shall cover the period from any initial expert
letter to the Closing Date, stating the conclusions and findings of such firm
with respect to the reserve and other operational information and other matters
as is customary to initial purchasers in connection with similar transactions.

(h) The Company and the Guarantors shall have furnished or caused to be
furnished to the Initial Purchasers dated as of the Closing Date a certificate
of the Chief Executive Officer and Chief Financial Officer of the Company and
the Guarantors, or other officers satisfactory to the Initial Purchasers, as to
such matters as the Representatives may reasonably request, including, without
limitation, a statement:

(i) That the representations, warranties and agreements of the Company and the
Guarantors in Section 2 are true and correct on and as of the Closing Date, and
the Company has complied with all its agreements contained herein and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Closing Date;

(ii) That they have examined the Pricing Disclosure Package and the Offering
Memorandum, and, in their opinion, (A) the Pricing Disclosure Package, as of the
Applicable Time, and the Offering Memorandum, as of its date and as of the
Closing Date, did not and do not contain any untrue statement of a material fact
and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Memorandum, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Memorandum; and

(iii) To the effect of Section 7(g) (provided that no representation with
respect to the judgment of Barclays need be made) and Section 7(j).

(i) Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization,” as
that term is used by the Commission in Section 15E under the Exchange Act, or
(ii) such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s debt securities.



--------------------------------------------------------------------------------

(j) The Notes shall be eligible for clearance and settlement through DTC.

(k) The Company and the Guarantors shall have executed and delivered the
Registration Rights Agreement, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company and the Guarantors.

(l) The Company, the Guarantors and the Trustee shall have executed and
delivered the Indenture, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company, the Guarantors and the
Trustee.

(m) Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) (A) trading in securities generally on any securities exchange that has
registered with the Commission under Section 6 of the Exchange Act (including
the New York Stock Exchange, The NASDAQ Global Select Market, The NASDAQ Global
Market or The NASDAQ Capital Market), or (B) trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or state authorities, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States, or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), or any other calamity
or crisis either within or outside the United States, in each case, as to make
it, in the judgment of Barclays, impracticable or inadvisable to proceed with
the offering, sale or delivery of the Notes being delivered on the Closing Date
on the terms and in the manner contemplated in the Offering Memorandum or that,
in the judgment of Barclays, could materially and adversely affect the financial
markets or the markets for the Notes and other debt securities.

(n) On or prior to the Closing Date, the Company and the Guarantors shall have
furnished to the Initial Purchasers such further certificates and documents as
the Initial Purchasers may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.



--------------------------------------------------------------------------------

8. Indemnification and Contribution.

(a) The Company and the Guarantors, hereby agree, jointly and severally, to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof (including, but not limited
to, any loss, claim, damage, liability or action relating to purchases and sales
of Notes), to which that Initial Purchaser, affiliate, director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto, (B) in any Blue Sky
application or other document prepared or executed by the Company or the
Guarantors (or based upon any written information furnished by the Company or
the Guarantors) specifically for the purpose of qualifying any or all of the
Notes under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (C) in any materials or information provided to investors by,
or with the approval of, the Company or the Guarantors in connection with the
marketing of the offering of the Notes (“Marketing Materials”), including any
road show or investor presentations made to investors by the Company (whether in
person or electronically), or (ii) the omission or alleged omission to state in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, or in any amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and shall reimburse each Initial Purchaser and each such affiliate, director,
officer, employee or controlling person promptly upon demand for any legal or
other expenses reasonably incurred by that Initial Purchaser, affiliate,
director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company and the Guarantors shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Disclosure Package or Offering Memorandum, or in any such amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company through the
Representatives by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information consists solely of the information
specified in Section 8(e). The foregoing indemnity agreement is in addition to
any liability that the Company or the Guarantors may otherwise have to any
Initial Purchaser or to any affiliate, director, officer, employee or
controlling person of that Initial Purchaser.

(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company, the Guarantors, their respective
officers and employees, each of their respective directors, and each person, if
any, who controls the Company or the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the



--------------------------------------------------------------------------------

Exchange Act, from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which the Company, the Guarantors
or any such director, officer, employee or controlling person may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in any
Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto, (B) in any Blue Sky Application, or (C) in any Marketing Materials, or
(ii) the omission or alleged omission to state in any Free Writing Offering
Document, Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, or in any amendment or supplement thereto, or in any Blue
Sky Application or in any Marketing Materials any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, but in each case only to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in reliance upon and in conformity with written information concerning
such Initial Purchaser furnished to the Company through the Representatives by
or on behalf of that Initial Purchaser specifically for inclusion therein, which
information is limited to the information set forth in Section 8(e). The
foregoing indemnity agreement is in addition to any liability that any Initial
Purchaser may otherwise have to the Company, the Guarantors or any such
director, officer, employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under paragraphs (a) or (b) above except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure and; provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under paragraphs (a) or (b) above. If any
such claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel to represent
jointly the Initial Purchasers and their respective directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Initial Purchasers
against the Company or the Guarantors under this Section 8, if (i) the Company,
the Guarantors and the Initial Purchasers shall have so mutually agreed;
(ii) the Company and the Guarantors have failed within a reasonable time to
retain counsel reasonably satisfactory to the Initial Purchasers; (iii) the
Initial Purchasers and their respective directors, officers, employees and
controlling persons shall have reasonably concluded, based on the advice of
counsel, that there may be legal defenses available to them that are different
from or in addition to those available to the Company and the



--------------------------------------------------------------------------------

Guarantors; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Initial Purchasers or their respective
directors, officers, employees or controlling persons, on the one hand, and the
Company and the Guarantors, on the other hand, and representation of both sets
of parties by the same counsel would present a conflict due to actual or
potential differing interests between them, and in any such event the fees and
expenses of such separate counsel shall be paid by the Company and the
Guarantors and the Company and the Guarantors shall no longer have the right to
assume the defense of any such claim or action. No indemnifying party shall
(x) without the prior written consent of the indemnified parties (which consent
shall not be unreasonably withheld), settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by Section 8(a) or (b) hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request or disputed in good faith the
indemnified party’s entitlement to such reimbursement prior to the date of such
settlement.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other,
from the offering of the Notes, or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other, with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company and the Guarantors, on the
one hand, and the total discounts and commissions received by the Initial
Purchasers with respect to the Notes purchased under this Agreement, on the
other hand, bear to the total gross proceeds



--------------------------------------------------------------------------------

from the offering of the Notes under this Agreement as set forth on the cover
page of the Offering Memorandum. The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company, the Guarantors, or the Initial Purchasers, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. For purposes of
the preceding two sentences, the net proceeds deemed to be received by the
Company shall be deemed to be also for the benefit of the Guarantors, and
information supplied by the Company shall also be deemed to have been supplied
by the Guarantors. The Company, the Guarantors, and the Initial Purchasers agree
that it would not be just and equitable if contributions pursuant to this
Section 8(d) were to be determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation that does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 8(d) shall be deemed to include, for purposes
of this Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 8(d), no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the net proceeds from the sale to Eligible Purchasers of the Notes
initially purchased by it exceeds the amount of any damages that such Initial
Purchaser has otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute as provided in this Section 8(d) are several in proportion to
their respective purchase obligations and not joint.

(e) The Initial Purchasers severally confirm and the Company and the Guarantors
acknowledge and agree that the statements with respect to the offering of the
Notes by the Initial Purchasers set forth in the last paragraph on the front
cover of the Offering Memorandum and in the sixth paragraph of the section
entitled “Plan of Distribution” in the Pricing Disclosure Package and the
Offering Memorandum are correct and constitute the only information concerning
such Initial Purchasers furnished in writing to the Company or the Guarantors by
or on behalf of the Initial Purchasers specifically for inclusion in the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Offering
Memorandum or in any amendment or supplement thereto or in any Blue Sky
Application or in any Marketing Materials.

9. Defaulting Initial Purchasers.

(a) If, on the Closing Date, any Initial Purchaser defaults in its obligations
to purchase the Notes that it has agreed to purchase under this Agreement, the
remaining non-defaulting Initial Purchasers may in their discretion arrange for
the purchase of such Notes by the non-defaulting Initial Purchasers or other
persons satisfactory to the Company on the terms contained in this Agreement.
If, within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such Notes,
then the Company shall be entitled to a further period of 36 hours within which
to procure other persons satisfactory to the non-defaulting Initial Purchasers
to purchase such Notes on such terms. In the event that within the respective
prescribed periods, the non-defaulting Initial Purchasers notify



--------------------------------------------------------------------------------

the Company that they have so arranged for the purchase of such Notes, or the
Company notifies the non-defaulting Initial Purchasers that it has so arranged
for the purchase of such Notes, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to seven full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Pricing Disclosure
Package, the Offering Memorandum or in any other document or arrangement, and
the Company agrees to promptly prepare any amendment or supplement to the
Pricing Disclosure Package or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context requires otherwise, any party
not listed in Schedule I hereto that, pursuant to this Section 9, purchases
Notes that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser’s pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Notes that they agreed to purchase on
the Closing Date pursuant to the terms of Section 3.

(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section 9
shall be without liability on the part of the Company or the Guarantors, except
that the Company and the Guarantors will continue to be liable for the payment
of expenses as set forth in Sections 6 and 11 and except that the provisions of
Section 8 shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(g), (j) or (n) shall have occurred or
if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.



--------------------------------------------------------------------------------

11. Reimbursement of Initial Purchasers’ Expenses. If (a) the Company for any
reason fails to tender the Notes for delivery to the Initial Purchasers, or
(b) the Initial Purchasers decline to purchase the Notes for any reason
permitted under this Agreement, the Company and the Guarantors shall reimburse
the Initial Purchasers for all reasonable out-of-pocket expenses (including fees
and disbursements of counsel for the Initial Purchasers) incurred by the Initial
Purchasers in connection with this Agreement and the proposed purchase of the
Notes, and upon demand the Company and the Guarantors shall pay the full amount
thereof to the Initial Purchasers. If this Agreement is terminated pursuant to
Section 9 by reason of the default of one or more Initial Purchasers, the
Company and the Guarantors shall not be obligated to reimburse any defaulting
Initial Purchaser on account of those expenses.

12. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to any Initial Purchasers, shall be delivered or sent by hand delivery,
mail, overnight courier or facsimile transmission to Barclays Capital Inc., 745
Seventh Avenue, New York, New York 10019, Attention: Syndicate Registration
(Fax: (646) 834-8133) with a copy to RBC Capital Markets, LLC, Three World
Financial Center, 8th Floor, 200 Vesey Street, New York, New York 10281,
Attention: High Yield Capital Markets (Fax: (212) 858-8337), and with a copy, in
the case of any notice pursuant to Section 8(c), to the Director of Litigation,
Office of the General Counsel, Barclays Capital Inc., 745 Seventh Ave., New
York, New York 10019;

(b) if to the Company or the Guarantors, shall be delivered or sent by mail,
telex, overnight courier or facsimile transmission to RSP Permian, Inc., 3141
Hood Street, Suite 500, Dallas, Texas, 75219, Attention: James E. Mutrie, Vice
President and General Counsel (Fax: (214) 252-2750), with a copy to Vinson &
Elkins L.L.P., 1001 Fannin, Suite 2500, Houston, Texas 75002, Attention: Douglas
E. McWilliams (Fax: (713) 615-5725); and

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by Barclays.

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company, the
Guarantors and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
the representations, warranties, indemnities and agreements of the Company and
the Guarantors contained in this Agreement shall also be deemed to be for the
benefit of affiliates, directors, officers and employees of the Initial
Purchasers and each person or persons, if any, controlling any Initial Purchaser
within the meaning of Section 15 of the Securities Act. Nothing in this
Agreement is intended or shall be construed to give any person, other than the
persons referred to in this Section 13, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.



--------------------------------------------------------------------------------

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Notes and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of any of them or any person controlling any of them.

15. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.

16. Governing Law & Venue. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The Company, the Guarantors
and each of the Initial Purchasers agree that any suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in any State or U.S. federal court in The City of New
York and County of New York, and waives any objection that such party may now or
hereafter have to the laying of venue of any such proceeding, and irrevocably
submits to the exclusive jurisdiction of such courts in any suit, action or
proceeding.

17. Waiver of Jury Trial. The Company and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

18. No Fiduciary Duty. The Company and the Guarantors acknowledge and agree that
in connection with this offering, or any other services the Initial Purchasers
may be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (a) no fiduciary or agency relationship between the Company, the
Guarantors and any other person, on the one hand, and the Initial Purchasers, on
the other, exists; (b) the Initial Purchasers are not acting as advisors, expert
or otherwise, to the Company or the Guarantors, including, without limitation,
with respect to the determination of the purchase price of the Notes, and such
relationship between the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Initial
Purchasers may have to the Company and the Guarantors shall be limited to those
duties and obligations specifically stated herein; (d) the Initial Purchasers
and their respective affiliates may have interests that differ from those of the
Company and the Guarantors; and (e) the Company and the Guarantors have
consulted their own legal and financial advisors to the extent they deemed
appropriate. The Company and the Guarantors hereby waive any claims that the
Company and the Guarantors may have against the Initial Purchasers with respect
to any breach of fiduciary duty in connection with the Notes.

19. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Company, the
Guarantors, and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

Very truly yours, RSP PERMIAN, INC. By:   /s/ James E. Mutrie   Name: James E.
Mutrie   Title: General Counsel and Vice President RSP PERMIAN, L.L.C. By:   /s/
James E. Mutrie   Name: James E. Mutrie   Title: General Counsel and Vice
President SILVER HILL ENERGY PARTNERS, LLC By: RSP Permian, L.L.C., its sole
member By:   /s/ James E. Mutrie   Name: James E. Mutrie   Title: General
Counsel and Vice President



--------------------------------------------------------------------------------

Accepted:

BARCLAYS CAPITAL INC.

By  

/s/ Peter J. Toal

Name:   Peter J. Toal Title:   Managing Director

RBC CAPITAL MARKETS, LLC

By  

/s/ James S. Wolfe

  Name: James S. Wolfe  

Title: Managing Director,

        Head of Global Leveraged Finance

For themselves and as Representatives

of the several Initial Purchasers named

in Schedule I hereto

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal
Amount of
Notes
to be
Purchased  

Barclays Capital Inc.

   $ 121,500,000   

RBC Capital Markets, LLC

     81,000,000   

Goldman, Sachs & Co.

     45,000,000   

J.P. Morgan Securities LLC

     45,000,000   

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

     11,925,000   

Citigroup Global Markets Inc.

     11,925,000   

ABN AMRO Securities (USA) LLC

     9,900,000   

BBVA Securities Inc.

     9,900,000   

BOK Financial Securities, Inc.

     9,900,000   

Comerica Securities, Inc.

     9,900,000   

Scotia Capital (USA) Inc.

     9,900,000   

U.S. Bancorp Investments, Inc.

     9,900,000   

BMO Capital Markets Corp.

     9,000,000   

Capital One Securities, Inc.

     9,000,000   

CIBC World Markets Corp.

     9,000,000   

Fifth Third Securities, Inc.

     9,000,000   

ING Financial Markets LLC

     9,000,000   

PNC Capital Markets LLC

     9,000,000   

BB&T Capital Markets, a division of BB&T Securities, LLC

     6,750,000   

KeyBanc Capital Markets Inc.

     6,750,000   

TD Securities (USA) LLC

     6,750,000      

 

 

 

Total

   $ 450,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

LIST OF GUARANTORS

 

1. RSP PERMIAN, L.L.C.

 

2. SILVER HILL ENERGY PARTNERS, LLC,



--------------------------------------------------------------------------------

SCHEDULE III

 

LOGO [g105420image001.jpg]

RSP Permian, Inc.

$450,000,000 5.25% Senior Notes due 2025

December 12, 2016

Term Sheet

Term Sheet dated December 12, 2016 to the Preliminary Offering Memorandum dated
December 12, 2016 of RSP Permian, Inc. This Term Sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum. The information in
this Term Sheet supplements the Preliminary Offering Memorandum and supersedes
the information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used in this Term Sheet but not defined have the meanings
given them in the Preliminary Offering Memorandum.

 

Issuer    RSP Permian, Inc. Title of Securities    5.25% Senior Notes due 2025
(the “Notes”) Aggregate Principal Amount    $450,000,000 Net Proceeds   
$443,875,000 Distribution    144A/Regulation S with Registration Rights Maturity
Date    January 15, 2025 Issue Price    100.000% Coupon    5.250% Yield to
Maturity    5.249% Benchmark Treasury    2.000% due February 15, 2025 Benchmark
Treasury Yield    2.415% Spread to Benchmark Treasury    284 basis points
Interest Payment Dates    January 15 and July 15 of each year, beginning on
July 15, 2017 Ratings*    B3 (Moody’s) / B+ (S&P) Trade Date    December 12,
2016 Settlement Date    December 27, 2016 (T+10) Make-Whole Redemption   
Make-whole redemption at Treasury Rate + 50 basis points prior to January 15,
2020



--------------------------------------------------------------------------------

Optional Redemption    On or after January 15, 2020, at the following redemption
prices (expressed as a percentage of principal amount), plus accrued and unpaid
interest, if any, on the Notes redeemed during the twelve-month period indicated
beginning on January 15 of the years indicated below:

 

Year

  

Price

2020    103.938% 2021    102.625% 2022    101.313% 2023 and thereafter   
100.000%

 

Equity Clawback

  

Up to 35% at 105.25% prior to January 15, 2020

Change of Control

  

101% plus accrued and unpaid interest

Joint Active Bookrunners

  

Barclays Capital Inc.

RBC Capital Markets, LLC

Joint Bookrunners

  

Goldman, Sachs & Co.

J.P. Morgan Securities LLC

Co-Managers

  

Merrill Lynch, Pierce, Fenner & Smith

            Incorporated

 

Citigroup Global Markets Inc.

 

ABN AMRO Securities (USA) LLC

 

BBVA Securities Inc.

 

BOK Financial Securities, Inc.

 

Comerica Securities, Inc.

 

Scotia Capital (USA) Inc.

 

U.S. Bancorp Investments, Inc.

 

BMO Capital Markets Corp.

 

Capital One Securities, Inc.

 

CIBC World Markets Corp.

 

Fifth Third Securities, Inc.

 

ING Financial Markets LLC

 

PNC Capital Markets LLC

 

BB&T Capital Markets, a division of BB&T Securities, LLC

 

KeyBanc Capital Markets Inc.

 

TD Securities (USA) LLC



--------------------------------------------------------------------------------

CUSIP Numbers

  

Rule 144A: 74978QAD7

 

Regulation S: U7502MAC0

ISIN Numbers   

Rule 144A: US74978QAD79

 

Regulation S: USU7502MAC02

Denominations    Minimum denominations of $2,000 and integral multiples of
$1,000 in excess thereof

 

* Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

Capitalization:

The following line items supersede and replace in their entirety the
corresponding entries in the “As Adjusted” column as of September 30, 2016 in
the table under the heading “Capitalization” on page 16 of the Preliminary
Offering Circular. Information added to the line item is in bold and underlined.

 

Cash and cash equivalents:    $ 390.6      

 

 

  Additional paid-in capital:      3,424.7      

 

 

  Total stockholders’ equity:      3,384.1     

 

 

  Total capitalization:    $ 4,106.8      

 

 

 

 

 

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

[Any disclaimers or notices that may appear on this Term Sheet below the text of
this legend are not applicable to this Term Sheet and should be disregarded.
Such disclaimers may have been electronically generated as a result of this Term
Sheet having been sent via, or posted on, Bloomberg or another electronic mail
system.]



--------------------------------------------------------------------------------

SCHEDULE IV

A. None.

B. None.



--------------------------------------------------------------------------------

SCHEDULE V

LIST OF SUBSIDIARIES

 

1. RSP Permian, L.L.C.

 

2. Silver Hill Energy Partners, LLC

 

3. LPLS, L.L.C.



--------------------------------------------------------------------------------

Exhibit A

Vinson & Elkins L.L.P. shall have furnished to the Initial Purchasers its
written opinion, as counsel to the Company, addressed to the Initial Purchasers
and dated the Delivery Date, in form and substance reasonably satisfactory to
the Representatives, to the effect that:

(i) The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware, with the corporate power and authority to own or
lease, as the case may be, and to operate its properties and conduct its
business as described in the Pricing Disclosure Package and the Offering
Memorandum; and is duly qualified to do business as a foreign corporation and is
in good standing in the State of Texas.

(ii) RSP Permian, L.L.C. is validly existing and in good standing under the laws
of Delaware, with the limited liability company power and authority to own or
lease its properties and conduct its business as described in the Pricing
Disclosure Package and the Offering Memorandum and is duly qualified to do
business as a foreign limited liability company and is in good standing in the
State of Texas.

(iii) Silver Hill Energy Partners, LLC is validly existing and in good standing
under the laws of Delaware, with the limited liability company power and
authority to own or lease its properties and conduct its business as described
in the Pricing Disclosure Package and the Offering Memorandum and is duly
qualified to do business as a foreign limited liability company and is in good
standing in the State of Texas.

(iii) No registration under the Securities Act of the Notes or the Guarantees,
and no qualification of the Indenture under the Trust Indenture Act with respect
thereto, is required for the sale of the Notes and the Guarantees to you as
contemplated hereby or for the initial resale of Notes by you in the Exempt
Resales, assuming (i) the accuracy of the Initial Purchasers’ representations in
this Agreement and (ii) the accuracy of the Company’s representations in this
Agreement.

(iv) The Company directly owns 100% of the issued and outstanding membership
interests in RSP Permian, L.L.C.; such membership interests have been duly
authorized and validly issued in accordance with the Amended and Restated
Limited Liability Company Agreement of RSP Permian, L.L.C. and are fully paid
(to the extent required by the Amended and Restated Limited Liability Company
Agreement of RSP Permian, L.L.C.) and non-assessable (except as such
non-assessability may be limited by sections 18-303, 18-607 and 18-804 of the
Delaware LLC Act); and the Company owns such membership interests free and clear
of all Liens (other than Liens arising under or in connection with the Amended
and Restated Credit Agreement, dated as of September 10, 2013) (A) in respect of
which a financing statement under the Uniform Commercial Code of the State of
Delaware naming the Company as debtor is on file in the office of the Secretary
of State of the State of Delaware as of December [•], 2016 or (B) otherwise
known to us, without independent investigation other than those created by or
arising under the Delaware LLC Act.

 

 

Exhibit A-1



--------------------------------------------------------------------------------

(v) The Company indirectly directly owns 100% of the issued and outstanding
membership interests in Silver Hill Energy Partners, LLC; such membership
interests have been duly authorized and validly issued in accordance with the
Limited Liability Company Agreement of Silver Hill Energy Partners, LLC and are
fully paid (to the extent required by the Limited Liability Company Agreement of
Silver Hill Energy Partners, LLC) and non-assessable (except as such
non-assessability may be limited by sections 18-303, 18-607 and 18-804 of the
Delaware LLC Act); and the Company owns such membership interests free and clear
of all Liens (A) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming the Company as debtor is on file
in the office of the Secretary of State of the State of Delaware as of December
[•], 2016 or (B) otherwise known to us, without independent investigation other
than those created by or arising under the Delaware LLC Act.

(vi) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement, the Registration
Rights Agreement, the Indenture, the Notes and the Exchange Notes and to issue
and sell the Notes and the Exchange Notes. The Guarantors has all requisite
limited liability company power and authority to execute, deliver and perform
its obligations under this Agreement, the Registration Rights Agreement, the
Indenture, the Guarantees and the Exchange Guarantees.

(vii) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and the Guarantors.

(viii) The Indenture has been duly authorized, executed and delivered by the
Company and the Guarantors, and assuming it has been duly authorized, executed
and delivered by the Trustee, the Indenture constitutes a valid and legally
binding agreement of the Company, enforceable against the Company and the
Guarantors in accordance with its terms provided that the enforceability thereof
is subject to (a) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (b) general equitable principles (whether
considered in a proceeding in equity or at law) and (c) an implied covenant of
good faith and fair dealing (the “Enforceability Exceptions”).

(ix) The Notes have been duly authorized by the Company and, when issued in
accordance with the provisions of the Indenture and delivered to and paid for by
you in accordance with the terms of this Agreement, constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by the
Enforceability Exceptions, entitled to the benefits of the Indenture.

(x) The Exchange Notes, to the extent issued in exchange for the Notes pursuant
to the registered exchange offer contemplated by the Registration Rights
Agreement, have been duly authorized by the Company and, when executed, issued
and authenticated in accordance with the terms of the Indenture, will be legally
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

Exhibit A-2



--------------------------------------------------------------------------------

(xi) The issuance and performance of the Guarantees have been duly authorized by
the Guarantors and, when the Notes have been executed, issued and authenticated
in accordance with the terms of the Indenture and delivered to and paid for by
you in accordance with the terms of this Agreement, will be legally valid and
binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, except as such enforceability may be limited by the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(xii) The issuance and performance of the Exchange Guarantees, to the extent
issued in exchange for the Guarantees pursuant to the registered exchange offer
contemplated by the Registration Rights Agreement, have been duly authorized by
the Guarantors and, when the Exchange Notes have been executed, issued and
authenticated in accordance with the terms of the Indenture, will be legally
valid and binding obligations of the Guarantors, enforceable against the
Guarantors in accordance with their terms, except as such enforceability may be
limited by the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

(xiii) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and the Guarantors and is the legally valid and binding
agreement of the Company and the Guarantors, enforceable against the Company and
the Guarantors in accordance with its terms, except as such enforceability may
be limited by the Enforceability Exceptions.

(xiv) None of the issuance and sale of the Notes and the Guarantees, the
execution, delivery and performance of the Notes, the Guarantees, the Indenture,
the Registration Rights Agreement and the Purchase Agreement and, assuming the
issuance and sale of the Exchange Notes and the Exchange Guarantees occurred on
the date hereof in accordance with the terms of the Indenture, as of the date
hereof, such issuance and sale of the Exchange Notes and the Exchange
Guarantees, by the Company Parties or the consummation by each of them of the
transactions contemplated thereby and the application of the proceeds from the
sale of the Notes as described under “Use of Proceeds” in the Pricing Disclosure
Package and the Offering Memorandum do not and will not (a) result in a breach
or result in a default (or an event that, with notice or lapse of time or both,
would constitute such an event) under any agreement that is identified on
Exhibit I hereto; (b) violate the provisions of the charter or bylaws (or
similar organizational documents) of the Company or its subsidiary; (c) violate
any federal, New York, Delaware or Texas statute, rule or regulation applicable
to the Company, or (d) result in the creation of any additional lien upon any
property or assets of the Company Parties under the Credit Agreement except,
with respect to clauses (c) and (d), as would not, individually or in the
aggregate, reasonably be expected to materially impair the ability of the
Company and its subsidiaries to consummate the transactions contemplated by the
Purchase Agreement, the Registration Rights Agreement and the Indenture in
connection with the offering, issuance and sale of the Notes by the Company (a
“Material Adverse Effect”); it being understood that we express no opinion in
clause (c) of this paragraph (xv) with respect to any federal or state
securities, Blue Sky or anti-fraud laws, rules or regulations.

(xv) No consent, approval, authorization or order of, registration or
qualification with any federal, Delaware, Texas or New York court or
governmental agency is required to be obtained or made by the Company, the
Guarantors or any of their respective subsidiaries for the execution, delivery
and performance by the Company of this Agreement, the compliance by the Company
with the terms thereof and the issuance and sale of the Notes and Guarantees by
the Company, the Guarantors or any of their respective subsidiaries, being
delivered on the date

 

 

Exhibit A-3



--------------------------------------------------------------------------------

hereof pursuant to this Agreement, except (a) as have been obtained or made,
(b) for such consents, approvals, authorizations, orders, registrations or
qualifications as may be required under applicable federal or state securities
or Blue Sky laws or (c) for such consents that, if not obtained, have not or
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(xvi) The statements contained in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Description of Notes,” insofar as they
purport to constitute a summary of the terms of the Indenture, the Notes, the
Registration Rights Agreement and the Guarantees, or federal and New York State
laws referred to therein, are accurate in all material respects.

(xvii) The statements set forth in the Pricing Disclosure Package and the
Offering Memorandum under the heading “Description of Other Indebtedness,” to
the extent that they constitute descriptions or summaries of the terms of the
documents referred to therein, or refer to statements of laws of the State of
Delaware or legal conclusions, are accurate in all material respects.

(xviii) The statements contained in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Certain United States Federal Tax
Considerations,” insofar as they purport to constitute summaries of matters of
United States federal tax law and regulations or legal conclusions with respect
thereto, constitute accurate summaries of the matters described therein in all
material respects.

(xix) Neither the Company nor the Guarantors is, or, after giving effect to the
offering and sale of the Notes pursuant to the terms of this Agreement and
application of the net proceeds thereof as described in the Pricing Disclosure
Package and the Offering Memorandum under the caption “Use of Proceeds,” will
be, required to register as an “investment company,” as such term is defined in
the Investment Company Act of 1940, and the rules and regulations of the
Commission thereunder.

We have participated in conferences with representatives of the Company and with
representatives of its independent accountants and counsel for the Initial
Purchasers at which conferences the contents of the Pricing Disclosure Package
and the Offering Memorandum and any amendment and supplement thereto and related
matters were discussed and, responsibility for, or express opinion regarding
(other than listed in paragraphs (xvii), (xviii) and (xix) above) the accuracy,
completeness or fairness of the statements contained in the Pricing Disclosure
Package and the Offering Memorandum, based upon the participation described
above (relying as to factual matters upon statements of fact made to us by
representatives of the Company) and nothing has come to our attention to cause
us to believe that:

(a) the Pricing Disclosure Package, as of the Applicable Time, contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; or

 

 

Exhibit A-4



--------------------------------------------------------------------------------

(b) the Offering Memorandum, as of its date and as of the date hereof, contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

except that in each case, we do not express any belief with respect to (i) the
financial statements and related schedules, including the notes and schedules
thereto and the auditor’s report thereon, (ii) any other financial or accounting
information; or (iii) oil and natural gas reserve data or reports, in each case
included or incorporated by reference in or omitted from the Pricing Disclosure
Package and the Offering Memorandum.

 

 

Exhibit A-5